Order filed January 29, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-01144-CV
                                 ____________

   315 VILLAGES OF KINGS LAKE, LTD., NEHC PROPERTIES, INC.,
        ARETE REAL ESTATE AND DEVELOPMENT COMPANY, JOE
            FOGARTY AND MUDUGANTI J. REDDY, Appellants

                                       V.

                       PROSPERITY BANK, Appellee


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-57012

                                  ORDER

      This is an appeal from a summary judgment signed August 31, 2012.
Appellants filed a timely motion for new trial. The notice of appeal was due
November 29, 2012. See Tex. R. App. P. 26.1(a). Appellants filed their notice of
appeal on December 14, 2012, a date within 15 days of the due date for the notice
of appeal. A motion for extension of time is “necessarily implied” when the
perfecting instrument is filed within fifteen days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). A motion for extension of time to file
the notice of appeal has not been filed with this court, although appellee filed a
response objecting to an extension of time. While an extension may be implied,
appellants are still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.CHouston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellants to file a proper motion to extend time
to file the notice of appeal in compliance with the Texas Rules of Appellate
Procedure on or before February 11, 2013. See Tex. R. App. P. 26.3; 10.5(b). If
appellants do not comply with this order, the court will consider dismissing the
appeal. See Tex. R. App. P. 42.3.



                                    PER CURIAM




                                        2